Exhibit 10.1

SEPARATION AND RELEASE AGREEMENT

This SEPARATION AND RELEASE AGREEMENT (this “Agreement”) is entered into by and
between Freescale Semiconductor, Inc., (the “Company”) and Michel Mayer
(“Executive”) dated as of the 12th day of February, 2008, and confirms the
agreement that has been reached with the Executive in connection with his
resignation from the Company.

RECITALS

WHEREAS, Executive is employed by the Company as its Chief Executive Officer
pursuant to an Employment Agreement dated December 1, 2006 (the “Employment
Agreement”); and

WHEREAS, Executive serves as Chairman of the Board of Directors of the Company
(the “Board”) and as Chairman of the Board of Directors (the “Parent Board”) of
Freescale Holdings GP, Ltd. (“Parent”), the indirect parent entity of the
Company; and

WHEREAS, in order to avoid doubts and controversy relating to the nature of
Executive’s separation and the payments and benefits due to him as a consequence
thereof and to resolve amicably any and all disagreements and matters arising
out of or relating in any way to Executive’s and the Company’s relationship.

NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound, hereby agree as follows:

1. Resignation of Employment.

(a) Upon execution of this Agreement, Executive agrees to resign from employment
with the Company, effective as of May 1, 2008 (the “Date of Separation”), at
which time Executive’s employment with the Company shall cease. The Company
shall continue to pay Executive at his current rate of base salary and continue
all of his benefits and perquisites through the Date of Separation, in
accordance with the Company’s current payroll and executive employment
practices. Upon a date designated by the Board (the “Date of Resignation”),
which date may be prior to the Date of Separation, Executive shall resign from
his position as Chief Executive Officer of the Company and as a member of the
Board and the Parent Board, and from his service as a director or employee of
any affiliate or subsidiary of the Company or Parent, to the extent, if any, he
was employed or served in any such capacity. Between the period beginning on the
Date of Resignation and ending on the Date of Separation, Executive shall serve
as an interim advisor to the Board regarding transition issues. Upon request of
the Company, Executive agrees to execute such documents and take such action as
may be necessary or desirable to effectuate the foregoing; however, should
Executive not execute such documents, he shall nevertheless be deemed to have
resigned from all such positions and capacities on the date requested by the
Company.



--------------------------------------------------------------------------------

(b) On or about the Date of Separation, Executive shall return to the Company
all Company property in his possession or use, including, without limitation,
all fax machines, printers, cell phones, credit cards, building-access cards and
keys and other electronic equipment, except that Executive may keep his laptop
computer, provided that the Company shall disconnect and discontinue such
computer’s connection with the Company’s computer network system, and provided
further that at the Company’s request, Executive shall return to the Company any
software or other data from such computer, however stored, relating to
“Confidential Information” as defined in Section 10(a) of the Employment
Agreement.

(c) Executive and the Company acknowledge and agree that on February 8, 2008,
they jointly announced that Executive has elected to leave the Company to pursue
other interests by issuing a press release and that all future statements or
communications by the parties shall be consistent with that press release.

(d) Other than as set forth in this Agreement, upon the Date of Separation,
Executive shall not receive any base salary, annual bonus, long term incentive
award, welfare, retirement, perquisite, fringe benefit, or other benefit plan
coverage or coverage under any other practice, policy or program as may be in
effect from time to time, applying to senior officers or other employees of the
Company, or any severance payment or benefit to be received under any severance
benefit plans, practices, policies or programs, or any vacation or expense
reimbursement; however, Executive shall receive all benefits and conversion
rights, at the applicable time, earned, due or applicable under the terms of
Company benefit or retirement plans. Without limiting the generality of the
foregoing, except as specifically set forth in this Agreement and except as set
forth in the (i) Investors Agreement by and among Freescale Holdings L.P.,
Freescale Holdings (Bermuda) I, Ltd., Freescale Holdings (Bermuda) II, Ltd.,
Freescale Holdings (Bermuda) III, Ltd., Freescale Acquisition Holdings Corp.,
Freescale Holdings (Bermuda) IV, Ltd., Freescale Acquisition Corporation and
Certain Freescale Holdings L.P. Investors and certain stockholders of Freescale
Holdings (Bermuda) I, Ltd. dated as of December 1, 2006 (the “Investors
Agreement”), (ii) the Agreement of Exempted Limited Partnership of Freescale
Holdings L.P., a Cayman Islands exempted limited partnership, date December 1,
2006, as amended from time to time (the “Partnership Agreement”) and (iii) the
Registration Rights Agreement by and among Freescale Holdings L.P. and Certain
Freescale Holdings L.P. Investors, dated as of December 1, 2006 (the
“Registration Rights Agreement”), in each case, solely with respect to
Executive’s Class A Interests (as defined in the Partnership Agreement) and
vested Class B Interests (as defined in the Partnership Agreement) (“Continuing
Equity Related Rights”), Executive will have no rights under the Employment
Agreement, the Investors Agreement, the Registration Rights Agreement, the
Freescale Holdings L.P. 2006 Interest Plan (the “Interest Plan”); the Freescale
Holdings L.P. Award Agreement by and between Freescale Holdings L.P., a Cayman
Islands limited partnership and Executive, dated December 1, 2006 (the “Award
Agreement”), the Company’s Senior Officer Change in Control Severance Plan (the
“CIC Severance Plan”) or any other agreement, contract, plan, practice, policy
or program of the Company. The Company shall repurchase from Executive 5,000
Class A limited partnership interests of Freescale Holdings L.P., on such terms
and conditions as shall be set forth in a definitive stock repurchase agreement
which shall be executed no later than 15 business days after the date hereof.

 

2



--------------------------------------------------------------------------------

2. Accrued Payments. The Company shall pay to Executive $80,006.25 in a lump sum
cash payment by the regular payroll date following the Date of Separation, as
payment for Executive’s vacation or paid time off or annual leave days, as
applicable, accrued but not taken as of the Date of Separation.

3. Payments and Benefits.

(a) Following execution of this Agreement and only if the Release set forth in
Section 6(a) of this Agreement is not revoked pursuant to Section 6(b),
Executive will be entitled to the following payments and benefits which will be
paid or provided to him within ten (10) days following the Date of Separation:

(i) As of the date of this Agreement, Executive is vested in 33,331.795 Class B
Interests and as of the Date of Separation, Executive shall become fully vested
in an additional 47,212.433 Class B Interests, which represents a pro rata
portion of any outstanding and unvested Equity Awards (as such term is defined
in the Employment Agreement) held by Executive as of the Date of Separation that
would have vested in 2008 (the fiscal year in which the Date of Separation
occurs), such portion equal to the number that would have so vested multiplied
by a fraction, the numerator of which is the number of days in such year through
the Date of Separation and the denominator of which is 365, and that portion of
such Equity Awards that would have become vested on December 1, 2009 (i.e., in
the one-year period following fiscal year 2008). Such Class B Interests shall
remain governed in all respects by the applicable terms and conditions of the
Investors Agreement, Partnership Agreement, Registration Rights Agreement,
Interest Plan, and the Award Agreement. All Class B Interests held by Executive
that are not vested as of the Date of Separation shall be forfeited as of such
date and no payment shall be made with respect thereto.

(ii) The Company shall pay Executive a cash lump sum of $488,836, which shall
represent his prorated target bonus with respect to 2008, the fiscal year in
which the Date of Separation occurs;

(iii) The Company shall pay Executive a cash lump sum severance payment of
$7,200,000; and

(iv) In order to assist the Company in ensuring that the Executive is fully
aware of his duties and obligations under this Agreement, and as set forth in
Sections 6(b) and 10 below, Executive has retained counsel and the Company shall
promptly pay Executive’s counsel for reasonable legal fees and related expenses
so incurred.

(b) 2007 Annual Bonus. The Company shall pay Executive a cash lump sum of
$1,462,500, which shall represent his bonus earned with respect to 2007, at such
time as such bonuses are paid to the Company’s senior executives generally.

(c) Continuing Welfare Benefits. If the Release set forth in Section 6(a) of
this Agreement is not revoked pursuant to Section 6(b), the Company shall, for
three (3) years after the Date of Separation, continue health, medical, life and
long-term disability insurance benefits to Executive and/or Executive’s family
at least equal to those that would have been provided in

 

3



--------------------------------------------------------------------------------

accordance with the health, medical, life and long-term disability insurance
plans, programs, practices and policies of the Company as in effect on the date
hereof; provided, however, that, if Executive becomes reemployed with another
employer and becomes eligible to receive medical or other welfare benefits under
another employer provided plan, the medical and other welfare benefits described
herein shall be secondary to those provided under such other plan during such
applicable period of eligibility. If the terms of the applicable plan, program,
practice or policy do not permit the participation of Executive or Executive’s
family, the Company shall take all steps necessary to continue to provide the
benefits described above on the same after-tax basis as if such benefits were
provided under such plan, program, practice or policy of the Company.

(d) Gross-Up Payment. The Company shall, at the time and in accordance with
Section 4.3 of the CIC Severance Plan, pay to Executive the “Gross-Up Payment”
as defined in such Section. The parties’ rights under Section 4.3 of the CIC
Severance Plan are incorporated by reference herein.

(e) Relocation Expenses. The Company shall pay Executive a lump sum cash
reimbursement payment in respect of reasonable relocation expenses incurred by
Executive within the one-year period following the Date of Separation for the
relocation of Executive and his family, and their personal belongings, from the
Austin, Texas area to France. The Company shall promptly provide such
reimbursement payment upon Executive’s presentation of proper and customary
documentation with respect to such reasonable relocation expenses.

4. No Other Payments or Benefits. Executive acknowledges and agrees that, other
than the payments and benefits expressly set forth in this Agreement, Executive
has received all compensation to which he is entitled from the Company, is not
entitled to any other payments or benefits from the Company.

5. Covenants.

(a) Executive agrees that following the Date of Separation, he will continue to
be bound by Section 10 of the Employment Agreement, Exhibit A to the Award
Agreement, and the Stock Option/Restricted Stock Unit Consideration Agreement
between Executive and the Company under the Company’s Omnibus Incentive Plan of
2005 (the “Consideration Agreement”), each of which sets forth obligations
regarding confidential information, work product and inventions and restrictive
covenants, including but not limited to provisions relating to nonsolicitation
of employees and noncompetition and solicitation of business (collectively, the
“Obligations”).

(b) Executive acknowledges that in addition to such other remedies as may be
available to the Company at law or in equity or as provided in the Investors
Agreement or this Agreement (including but not limited to injunctive relief and
the Company’s ability to enforce its rights by an action for specific
performance to the extent permitted by law, without posting a bond), any
violation of the Obligations will result in (i) the immediate forfeiture of all
Class B Interests held by Executive and (ii) the Company having the right, in
accordance with the Consideration Agreement (to the extent applicable), to
recover certain proceeds received by Executive upon exercise of options to
acquire Company stock or vesting of restricted Company stock or stock units
including, but not limited to, proceeds received with respect to such equity
awards in connection with Freescale Holdings L.P.’s acquisition of the Company.

 

4



--------------------------------------------------------------------------------

6. Release.

(a) Executive hereby voluntarily, knowingly and willingly releases and forever
discharges Parent, the Company, and each of their respective subsidiaries and
affiliates, and each of their respective officers, directors, partners, members,
shareholders, employees, attorneys, representatives and agents, and each of
their predecessors, successors and assigns (collectively, the “Company
Releasees”), from any and all charges, complaints, claims, promises, agreements,
controversies, causes of action and demands of any nature whatsoever which
against them Executive or Executive’s executors, administrators, successors or
assigns ever had, now have or hereafter can, shall or may have by reason of any
matter, cause or thing whatsoever (a) arising prior to the time Executive signs
this Agreement; (b) arising out of or relating to Executive’s employment with
the Company, service as a member of the Board or Parent Board or the termination
thereof; (c) arising out of or relating to the Employment Agreement, the CIC
Severance Plan, or any other agreement, contract, plan, practice, policy or
program of the Company; or (d) arising prior to the time Executive signs this
Agreement, out of or relating to the Investors Agreement, the Partnership
Agreement, the Registration Rights Agreement, the Interest Plan or the Award
Agreement. This release includes, but is not limited to, any rights or claims
arising under any statute, including the Employee Retirement Income Security Act
of 1974, Title VII of the Civil Rights Act of 1991, the Americans with
Disabilities Act, the Family and Medical Leave Act, the Fair Labor Standards
Act, the federal Age Discrimination in Employment Act of 1967 or any other
foreign, federal, state or local law or judicial decision, including, but not
limited to, the Texas Commission on Human Rights Act, and any rights or claims
under any policy, agreement, understanding or promise, written or oral, formal
or informal, between Executive and any of the Company Releasees. The foregoing
Release shall not apply to (i) claims that cannot be released under applicable
law; (ii) legally mandated benefits; (iii) vested benefits, if any, under any
qualified or nonqualified savings and pension plans in which Executive may have
participated during his employment with the Company including 401(k) plans;
(iv) Executive’s Continuing Equity Related Rights; (v) Executive’s right to
enforce the terms of this Agreement; and (vi) Executive’s rights to
indemnification and insurance coverage under Section 13 of the Employment
Agreement. Executive represents that Executive has no complaints, charges or
lawsuits pending against the Company or any of the Company Releasees.

(b) Executive has been provided, and after consultation with counsel, has
knowingly and voluntarily waived a twenty-one (21) day period in which to
consider the Release and shall have seven (7) additional days from the date of
execution to revoke his consent to the Release set forth in Section 6(a). Any
such revocation shall be made in writing so as to be received by the Company
prior to the eighth (8th) day following Executive’s execution of this Agreement.
If no such revocation occurs, the Release shall become effective on the eighth
(8th) day following Executive’s execution of this Agreement.

(c) The Company acknowledges that as of the date of this Agreement, neither the
Company nor the Board is aware of any claim or cause of action (a) arising out
of or relating to Executive’s employment with the Company, service as a member
of the Board or Parent Board or the termination thereof; (b) arising out of or
relating to the Employment Agreement; or (c) arising prior to the time the
Company signs this Agreement, out of or relating to the Investors Agreement, the
Partnership Agreement, the Registration Rights Agreement, the Interest Plan or
the Award Agreement.

 

5



--------------------------------------------------------------------------------

7. No Right to Seek Re-Employment. Executive agrees that Executive will not
apply for or otherwise seek employment with the Company or any of the Company
Releasees at any time in the future.

8. Non-Disparagement. Executive will not directly or indirectly make, or cause
to be made, any statement, observation or opinion, disparaging the business,
goodwill or reputation of the Company or any of the Company Releasees. Neither
the Company formally nor any director or officer of the Company will directly or
indirectly make, or cause to be made, any statement, observation or opinion,
disparaging the reputation of Executive.

9. Cooperation.

(a) During and after the Date of Separation, Executive shall reasonably
cooperate with the Company, Parent, or any of their respective parents,
subsidiaries and affiliates, at any level, and any of their officers, directors,
shareholders, or employees concerning requests for information about: (A) the
business of the Company, Parent or their subsidiaries or affiliates or
Executive’s involvement and participation therein, and (B) in connection with
any investigation or review by any federal, state or local regulatory,
quasi-regulatory or self-governing authority (including, without limitation, the
Securities and Exchange Commission) as any such investigation or review relates
to events or occurrences that transpired while Executive was employed by the
Company. Executive’s cooperation shall include, but not be limited to, taking
into account Executive’s obligations to any successor employer or entity to
which he provides services, being available to meet and speak with officers or
employees of the Company and/or the Company’s counsel at reasonable times and
locations, executing accurate and truthful documents and taking such other
actions as may reasonably be requested by the Company and/or the Company’s
counsel to effectuate the foregoing. Executive shall be entitled to
reimbursement, upon receipt by the Company of suitable documentation, for
reasonable and necessary travel and other expenses which Executive may incur at
the specific request of the Company and as approved by the Company in advance
and in accordance with its policies and procedures established from time to
time.

(b) Nothing in this Agreement is intended to or shall preclude Executive from
providing truthful testimony in response to a valid subpoena, court order,
regulatory request or other judicial, administrative or legal process or
otherwise as required by law, in which event Executive shall notify the Company
in writing as promptly as practicable after receiving any such request of the
anticipated testimony and at least ten (10) days prior to providing such
testimony (or, if such notice is not possible under the circumstances, with as
much prior notice as is possible).

10. Knowing and Voluntary Agreement. The Company advises Executive to consult
with an attorney of Executive’s choosing prior to signing this Agreement.
Executive represents that Executive has had the opportunity to review this
Agreement and, specifically, the Release in Section 6 of this Agreement, with an
attorney of Executive’s choice. Executive also agrees and acknowledges that
Executive is receiving benefits to which he would not otherwise be entitled
unless Executive signs this Agreement, that Executive voluntarily consented to
the Release set forth in Section 6 of this Agreement and that Executive has
entered into this Agreement freely, knowingly and voluntarily.

 

6



--------------------------------------------------------------------------------

11. No Admission. The Company’s offer to Executive of this Agreement and the
payments and benefits set forth herein are not intended to, and shall not be
construed as, any admission of liability by the Company or any of the Company
Releasees to Executive or of any improper conduct on the Company’s part, all of
which the Company specifically denies.

12. Rights of the Parties.

(a) Nothing in this Agreement shall affect or impair any right the Company may
have, including any right under the Employment Agreement, the Investors
Agreement, the Partnership Agreement, the Registration Rights Agreement, the
Interest Plan, the CIC Severance Plan, the Award Agreement or any other
agreement, contract, plan, practice, policy or program of the Company.

(b) Nothing in this Agreement shall affect or impair any right Executive may
have, including any right under the Employment Agreement, the Investors
Agreement, the Partnership Agreement, the Registration Rights Agreement, the
Interest Plan, the CIC Severance Plan, the Award Agreement or any other
agreement, contract, plan, practice, policy or program of the Company, in each
case only to the extent preserved by this Agreement.

13. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas applicable to agreements made and
to be performed in that state, without reference to its principles of conflicts
of law.

14. Arbitration.

(a) Any controversy or claim by or between Executive and the Company arising
from or relating to this Agreement, or any dispute as to the arbitrability of a
matter under this provision, shall be settled by final and binding arbitration
administered by the American Arbitration Association (“AAA”) under its
Employment Arbitration Rules and Mediation Procedures; provided that nothing
herein shall require arbitration of any claim or charge which, by law, cannot be
the subject of a compulsory arbitration agreement. Any arbitration proceeding
brought under this Agreement shall be conducted in Texas before a panel of three
arbitrators. The arbitrators, in rendering an award in any arbitration conducted
pursuant to this provision, shall issue a reasoned award stating the findings of
fact and conclusions of law on which it is based. Any judgment or enforcement of
any award, including an award providing for interim or permanent injunctive
relief, rendered by the arbitrators may be entered, enforced or appealed from in
any court having jurisdiction thereof, subject to Section 14(b). Any arbitration
proceedings, decision or award rendered hereunder, and the validity, effect and
interpretation of this arbitration provision, shall be governed by the Federal
Arbitration Act, 9 U.S.C.§ 1 et seq. In any arbitration proceedings under this
Agreement, each party shall pay all of its, his or her own legal fees, including
counsel fees, but AAA filing fees and arbitrator compensation shall be paid
pursuant to the AAA Employment Arbitration Rules and Mediation Procedures unless
otherwise provided by law for a prevailing party. This arbitration provision
shall not apply with respect to any application by the Company for injunctive
relief under Section 5 of this Agreement, or with respect to the Obligations.

(b) Executive hereby expressly consents to the personal jurisdiction of the
state court in Travis County, Texas and federal courts located in the State of
Texas for any lawsuit filed

 

7



--------------------------------------------------------------------------------

there against Executive by the Company arising from or related to this
Agreement, including, without limitation, Executive’s employment with and
separation from the Company. Should any action under or related to this
Agreement be filed in state court in Texas, it will be filed only in Travis
County, Texas. Each of the parties hereto irrevocably waives any and all right
to a trial by jury in any legal proceeding arising out of or related to this
Agreement.

15. Miscellaneous.

(a) This Agreement sets forth the entire understanding of the Company and
Executive and, except for the terms of the Employment Agreement that explicitly
survive pursuant to this Agreement, this Agreement supersedes all prior
agreements, arrangements and communications, whether oral or written, pertaining
to the subject matter hereof. This Agreement shall not be modified or amended
except by written agreement of Executive and the Company.

(b) The provisions of this Agreement shall inure to the benefit of, and be
binding upon, the parties hereto and their respective successors and assigns.
Nothing in this Agreement shall be construed to give any rights to any third
parties to enforce the terms of this Agreement, except that third parties who
are intended beneficiaries of either the Release of claims contained in
Section 6 of this Agreement or any of the Obligations shall be entitled to
enforce such releases and covenants as against or involving them.

(c) All the terms and conditions of this Agreement shall be considered as
separate terms and conditions. In the event any term or condition of this
Agreement is determined to be invalid, prohibited or unenforceable by a court or
other body of competent jurisdiction, this Agreement shall be construed as if
such invalid, prohibited or unenforceable term or condition has been more
narrowly drawn so as not to be invalid, prohibited or unenforceable.
Notwithstanding the foregoing sentence, in the event that any term or condition
contained in this Agreement should be determined to be invalid, prohibited or
unenforceable, the validity, legality and enforceability of the remaining terms
or conditions contained in this Agreement shall not in any way be affected or
impaired thereby.

(d) No waiver of any one or more of the terms, conditions or obligations of this
Agreement, and no partial waiver thereof, shall be construed as a waiver of any
succeeding breach of any of such terms, conditions or obligations or of any of
the other terms, conditions or obligations of this Agreement. No failure or
delay by any party at any time to enforce one or more of the terms, conditions
or obligations of this Agreement shall constitute a waiver of such terms,
conditions or obligations or shall preclude such party from requiring
performance by any of the other parties at any time.

 

8



--------------------------------------------------------------------------------

(e) This Agreement may be executed in one or more counterparts, including
emailed or telecopied facsimiles, each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument.

(f) IN WITNESS WHEREOF, the parties have executed this Agreement as of
February 12, 2008.

 

FREESCALE SEMICONDUCTOR, INC. By:  

/s/ John Torres

Title:   Sr. VP & General Counsel EXECUTIVE

/s/ Michel Mayer

MICHEL MAYER

 

9